IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WILLIAM BASSETT,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-2815

THE GEO GROUP, INC. -
SOUTH BAY CF,

      Appellee.


_____________________________/

Opinion filed June 6, 2017.

An appeal from an order of the Florida Commission on Human Relations.
Michelle Wilson, Executive Director.

Christopher C. Copeland, Jupiter, for Appellant.

Patrick G. Deblasio, III, and Lindsay M. Alter of Littler Mendelson, P.C., Miami,
for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., MAKAR, and JAY, JJ., CONCUR.